Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets As at September 30, 2008 (expressed in thousands of Canadian dollars – unaudited) September 30 December 31 Note 2008 2007 $ $ Assets (Restated) Current assets Cash and cash equivalents 144,987 80,629 Silver bullion 3 - 15,787 Marketable securities 4a 16,064 33,209 Accounts receivable 2,923 2,903 Prepaid expenses and deposits 7,093 453 171,067 132,981 Restricted cash 1,868 1,809 Other investments 5 26,700 45,102 Convertible debenture 4c 7,557 - Valued added tax recoverable 20,190 9,527 Mineral property costs and property, plant, and equipment 6 443,907 302,588 Mineral property held-for-sale - 6,837 671,289 498,844 Liabilities and Shareholders' Equity Current liabilities Accounts payable 15,140 9,640 Accrued liabilities 14,607 3,632 Accrued interest on convertible notes 7 549 - Current portion of taxes payable 10,000 - Current portion of asset retirement obligations 527 1,029 Foreign exchange derivatives 4b - 1,412 40,823 15,713 Asset retirement obligations 2,937 2,827 Taxes payable 3,370 - Future income tax liability 27,032 25,253 Long-term convertible notes 7 108,670 - 182,832 43,793 Non-controlling interest 608 608 183,440 44,401 Shareholders' Equity Share capital 8a 462,212 459,888 Value assigned to stock options 8b 38,769 31,810 Value assigned to convertible notes 7 36,553 - Contributed surplus 649 649 Accumulated other comprehensive income 34 19,377 Deficit (50,368) (57,281) 487,849 454,443 671,289 498,844 Commitments (note 13) Approved on behalf of the Board of Directors “John
